Citation Nr: 0405674	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  94-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXI with an old 
fracture of the 4th rib and pleural injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating action by the RO 
that, among other things, denied entitlement to an evaluation 
in excess of 10 percent for residuals of a gunshot wound to 
Muscle Group XXI with an old fracture of the 4th rib and 
pleural injury.  In November 1994 the veteran appeared and 
gave testimony before a hearing officer at the RO in Los 
Angeles, California.  A transcript of this hearing is of 
record.  

In October 1998, the Board remanded the veteran's claim to 
the RO for further development.  In February 2004 the Board 
granted a motion to advance this claim on the docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on this 
requirement by providing that it will notify claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159 (2003).  This requirement is not met unless VA can 
point to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The record contains no indication that the veteran was 
provided the required notice with regard to the claim for an 
increased rating for residuals of a gunshot wound to Muscle 
Group XXI with an old fracture of the 4th rib and pleural 
injury.  Therefore, in order to ensure full compliance with 
due process requirements, this case is remanded to the RO for 
the following actions:  

In accordance with the Board's previous remand, the veteran 
was afforded an examination to evaluate his respiratory 
disability.  In December 2002, the examiner noted that it was 
not possible to determine whether the veteran had "chronic 
respirator[y] failure with carbon dioxide retention as an 
atrial blood gas was not done but clinical signs do not 
suggest this."  One of the criteria for evaluating 
disability 38 C.F.R. § 4.97, Diagnostic Code 6843 (2003), is 
diffusion capacity of carbon monoxide (DLCO).  

Given the rating criteria, and the examiner's comments, 
further testing is required.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2003); see 38 C.F.R. § 19.9 (2003).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

1.  The RO must send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in regard to the claim for an 
increased rating for residuals of a 
gunshot wound to Muscle Group XXI with an 
old fracture of the 4th rib and pleural 
injury.  

2.  The veteran should be afforded 
arterial blood gas testing to determine 
his DLCO.  A competent medical 
professional should review the results of 
this testing with the rest of the claims 
folder and express an opinion as to what 
percentage, if any, of limitation in DLCO 
is related to the gunshot wound to Muscle 
Group XXI with an old fracture of the 4th 
rib and pleural injury.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


